UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6277



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BELTON HARRIS, JR.,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (CR-99-1055; CA-03-82)


Submitted:   April 15, 2004                 Decided:   November 9, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Belton Harris, Jr., Appellant Pro Se. Stacey Denise Haynes, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Belton Harris, Jr., seeks to appeal the district court’s

orders denying his petition filed under 28 U.S.C. § 2255 (2000) and

his     motion    for    reconsideration       of     that    order.       We    have

independently reviewed the record and find no reversible error. We

therefore affirm both orders on the reasoning of the district

court.     See United States v. Harris, Nos. CR-99-1055; CA-03-82

(D.S.C. filed Aug. 18, 2003, and entered Aug. 19, 2003; filed Jan.

9, 2004, and entered Jan. 12, 2004).                We deny Harris’s motion for

appointment of counsel. We dispense with oral argument because the

facts    and     legal   contentions   are     adequately      presented    in   the

materials      before    the   court   and     argument      would   not   aid    the

decisional process.



                                                                           AFFIRMED




                                       - 2 -